Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (2014/0010342; IDS) in view of Kuznetsov et al. (2017/0270366) and further in view of Zhang et al. (2015/0332448; IDS).

Regarding claim 1, Basu teaches an automatic contraband recognition system for scanning an article to identify an object of interest (OOI) contained within the article, wherein the OOI may be at least one of a threat item or a contraband item (e.g., The systems and methods described herein enable imaging and detection of sheet-like material in objects. Original image data of an object, such as a piece of luggage or a package, is acquired. The original image data includes a plurality of original voxels. Basu: [0012] L.1-5. The image may be analyzed and/or displayed to determine whether the imaged object includes any contraband, such as explosives, narcotics, and/or weapons. Basu: [0012] L.13-16.  The objects such as explosives, narcotics and/or weapons are object/material of interests (OOI/MOI) of the imaging and detection system), and where the system makes use of a computed tomography (CT) scanner for scanning the article to obtain a CT image scan of the objects within the article, and wherein the reconstructed CT image scan is represented by a plurality of two dimensional (2D) image slices of the article and its contents (e.g., FIG. 1 is a perspective view of a computed tomography (CT) system 100. CT system 100 includes a conveyor 102 and a gantry 104. Gantry 104 includes an emitter 106 (e.g., an X-ray emitter), a detector array 108, and a gantry tunnel 112. In operation, conveyor 102 moves such that when an object 110 is placed on conveyor 102, conveyor 102 moves the item through gantry tunnel 112 and past gantry 104. Basu: [0013] L.1-7. At least some known contraband (e.g., explosives, drugs, weapons, etc.) detection systems utilize CT technology to produce CT images and detect contraband in objects such as luggage, packages, etc. CT volume scanners acquire a plurality of cross-sectional CT slices of an object at regular, closely spaced intervals so that the entire volume of the object is imaged. Each pixel in each CT slice therefore represents a volume, and is referred to as a voxel. The value, or CT number, of each voxel represents an approximation of the density of the material within the voxel. Each voxel represents X-ray attenuation and is related to object density and effective atomic number. Many volume scanners employ multiple rows of detectors arranged in an array, and the object is moved continuously through the gantry while the gantry rotates. Basu: [0003].  To image object 110, X-ray emitter 106 and detector array 108 are rotated with gantry 104 in an x-y imaging plane that is orthogonal to the z-direction. Gantry 104 is rotated around object 110 such that an angle, or view, at which an X-ray beam intersects object 110 constantly changes. As object 110 passes through gantry 104, gantry 104 gathers X-ray intensity data (also referred to herein as raw data) acquired from detectors in detector array 108 for each view.  Basu: [0015] L.1-8), the system comprising: 
a computer which operates to obtain, from each said (2D) image slice, information forming a plurality of voxels making up the image slice (e.g., FIG. 3 depicts a block diagram of an electronics architecture 300 that may be used with CT system 100 (shown in FIG. 1). Electronics architecture 300 is separated into moving components 326 and stationary components 328. Basu: [0017]. Stationary components 328 include a control mechanism 304, a processor 314, a user interface 322, memory 330, an image reconstructor 316, and a baggage handling system 332. Basu: [0019] L.1-4. Although image reconstructor 316 and processor 314 are shown as separate components in FIG. 3, in some embodiments, image reconstructor 316 may be incorporated as part of processor 314. Basu: [0019] L.6-9. Image reconstructor 316 receives the raw data from DAS 312 and performs high-speed image reconstruction to generate image data from the raw data. In the exemplary embodiment, the image data is generated using filtered back-projection methods. Alternatively, the image data may be generated using any suitable image reconstruction method. Basu: [0023] L.4-10. In the exemplary embodiment, the image data is a plurality of voxels that form a three-dimensional image of object 110. Each voxel represents X-ray attenuation and is related to density and effective atomic number. Specifically, each voxel has a CT number that represents an approximate density of the material within the voxel. Basu: [0024] L.1-6); 
the computer configured to receive the information and, for the voxels associated with the CT image (e.g., Image reconstructor 316 receives the raw data from DAS 312 and performs high-speed image reconstruction to generate image data from the raw data. In the exemplary embodiment, the image data is generated using filtered back-projection methods. Alternatively, the image data may be generated using any suitable image reconstruction method. Basu: [0023] L.4-10. In the exemplary embodiment, the image data is a plurality of voxels that form a three-dimensional image of object 110. Basu: [0024] L.1-3.  Although image reconstructor 316 and processor 314 are shown as separate components in FIG. 3, in some embodiments, image reconstructor 316 may be incorporated as part of processor 314. Basu: [0019] L.6-9), to use machine learning to (see 1_1 below): 
analyze the voxels to create a likelihood map representing likelihoods that select voxels making up the CT image are associated with a material of interest (MOI) (e.g., In the exemplary embodiment, a first subset of voxels is identified 404 from the image data. In one embodiment, the first subset is identified 404 by sampling a predetermined ordinal number (e.g. every N.sup.th voxel, or every 7th voxel). Alternatively, the first subset can be identified 404 in any manner that facilitates imaging as described herein, including but not limited to, selecting a random subset and selecting all possible voxels. Basu: [0026].  Once the first subset is identified 404, a neighborhood around each voxel in the first subset is extracted 406 in 3D. In the exemplary embodiment, an N x N x N neighborhood volume is extracted for each voxel. A principal component analysis (PCA) is then performed 408 on each neighborhood extracted 406. In one embodiment, the PCA is performed 408 by computing the covariance matrix of the neighborhood by the equation: 
E[(x-m)(x-m)’]			(1)
Basu: [0027].  In such an equation, "x" represents the position vector and, and "m" represents the mean. In the exemplary embodiment, three eigenvalues result for the extracted 406 neighborhood from the performed PCA 408. The three eigenvalues are compared to each other to determine 410 if sheet-like material is present. In one embodiment, sheet-like material is determined 410 to be present for the voxel when two eigenvalues are relatively large with respect to a third eigenvalues. In the exemplary embodiment, a determination is made as to whether or not the object is sheet-like based on the total number of sheet-like voxels. Voxels determined to be sheet-like are added together to form a sheet-like voxel grouping that is divided by the total number of voxels computed to result in a sheet-like ratio. If the ratio is above a predetermined threshold (e.g., 2/3 or 1/2) object 110 is determined 410 to include sheet-like material. Basu: [0028].  The embodiments described herein enable imaging and detection of sheet-like material in objects. Original image data of an object, such as a piece of luggage or a package, is acquired. The original image data includes a plurality of original voxels. A first subset of voxels is identified from the acquired image data and then a principal component analysis (PCA) is performed on the first subset of voxels. This PCA enables determination to be made of whether sheet-like material is present in the object. A second subset of voxels is also identified such that the system can determine a thickness and/or density of the sheet-like material in the objects and image such material. An image of the sheet-like material is then displayed. The image may be analyzed and/or displayed to determine whether the imaged object includes any contraband, such as explosives, narcotics, and/or weapons.  Basu: [0033].  In PCA analysis, the three eigenvalues are compared to each other to determine 410 if sheet-like material is present.  In one embodiment, sheet-like material is determined 410 to be present for the voxel when two eigenvalues are relatively large with respect to a third eigenvalues.  The result of voxels with two eigenvalues relatively large with respect to a third eigenvalue is a taken as a likelihood map that the voxels are sheet-like material of explosives, narcotics and/or weapons); and 
further analyzing the likelihood map to construct neighborhoods of voxels within the likelihood map having the same MOI, and using evaluations of the neighborhoods of voxels to declutter the likelihood map, to connect voxels associated with the MOI together to form segments (e.g., In the exemplary embodiment, a determination is made as to whether or not the object is sheet-like based on the total number of sheet-like voxels. Voxels determined to be sheet-like are added together to form a sheet-like voxel grouping that is divided by the total number of voxels computed to result in a sheet-like ratio. If the ratio is above a predetermined threshold (e.g., 2/3 or 1/2) object 110 is determined 410 to include sheet-like material.  Basu: [0028] L.9-16. Once an object is determined 410 to include sheet-like material, a thickness and/or density of the material is calculated. In the exemplary embodiment, to calculate a thickness and/or density of the material two voxel subsets are used. Similar to the steps described with the first voxel subset, a second voxel subset is identified 404 from the image data. In one embodiment, the second subset is identified 404 by sampling a predetermined ordinal number (e.g. every Nth voxel, or every 7th voxel). Alternatively, the second subset can be identified 404 in any manner that facilitates imaging as described herein, including but not limited to, selecting a random subset and selecting all possible voxels. Basu: [0029]. Once the second subset is identified 404, a neighborhood around each voxel in the second subset is extracted 406 in 3D. In the exemplary embodiment, an N x N x N neighborhood volume is extracted for each voxel. PCA is then performed 408 on each neighborhood extracted 406 resulting in three eigenvalues that are compared to each other to determine 410 if sheet-like material is present. Basu: [0030]. The voxels of the sheet-like material are voxels of contraband materials of explosives, narcotics and/or weapon. See 1_2 below), and to connect the segments together to help construct the OOI for visual identification (e.g., In the exemplary embodiment, the smallest of the three eigenvalues, over both the subsets, is calculated 412 to determine a statistic which represents the thickness and/or density of the material. In one embodiment, statistics that are calculated 412 include, but are not limited to, a mean, a median, and a mode. In one embodiment, the calculated 412 statistic is corrected for the physical pitch of the voxel grid. Basu: [0031].  Using the image data, an image, and resulting thickness, of the object is displayed 414 on a display device. In the exemplary embodiment, the display device is part of user interface 322 (shown in FIG. 3), and may include, for example, a cathode ray tube (CRT), a liquid crystal display (LCD), an organic LED (OLED) display, and/or an "electronic ink" display. The image data may be analyzed to determine whether the object contains contraband (e.g., explosives, drugs, weapons, etc.). For example, the processing device may perform one or more image analysis operations on the image data and/or an operator may visually inspect the displayed image of the object for contraband. Basu: [0032].  See 1_3 below).
While Basu does not explicitly teach, Kuznetsov teaches:
(1_1). the computer configured to receive the information and, for the voxels associated with the CT image, to use machine learning (e.g., The present invention is a multi-threat detection method and system for high-traffic areas, such as airports, other mass-transit hubs, malls, symposiums, and the like. The detection methodology comprises a set of detection blocks, each performing different functions, and taking the information resulting from each block and entering it into one or more detection algorithms. The blocks comprise microwave detectors, co-polarization versus cross-polarization processors, magnetometers, and cameras (optional). The values calculated by the blocks are entered into machine learning algorithms which detect a threat if a threshold value is met. The detection occurs at a distance and the alarm may be silent, such that authorities are able to address threats without the target being aware. The alarm is also able to differentiate among varying threats based on the values calculated. No shadowing problems exist, and thus several targets may be monitored simultaneously without slowing down the speed of processing.  Kuznetsov: Abstract. The PCA processing removes the influence of measurement units in raw data and can also removes noise components from raw data (e.g., when more than 2 “row” parameters are used). FIG. 14B represents, in particular regions, how to differentiate data for three different cases (even if some of points are very close to one another): body without objects 41, a body with metals 42, and a body with dielectrics 43. The Principal Component Analysis (PCA) algorithm used for pre-processing, as exemplified in FIG. 14B allows for differentiation of, e.g., row data which partly overlap, as exemplified in FIG. 14A. After the PCA processing, an appropriate classification algorithm can be used, such as, e.g., support vector machines or one of the following: Bayes classifier, neural networks, gradient boosted trees, K-nearest values, etc.
 Kuznetsov: [0028] L.14-28.  Therefore, after PCA processing, the results are further processed with machine learning algorithm and/or neural network to efficiently differentiate different cases: body without object, body with metal and body with dielectrics)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kuznetsov into the teaching of Basu so that after the PCA processing, classification can be efficiently performed with machine learning algorithm and/or neural network.
While the combined teaching of Basu and Kuznetsov does not explicitly teach, Zhang teaches:
(1_2). using evaluations of the neighborhoods of voxels to declutter the likelihood map, to connect voxels associated with the MOI together to form segments (e.g., At step S73, unsupervised segmentation may be performed on the 3D volume data to obtain a plurality of segmental regions. Zhang: [0079].  2D segmentation algorithms are usually based on information such as 4/8 neighbors, and gradient. Here, these processes need to be extended into 3D, for example, extending the 4 neighbors into 6 neighbors. Further, segmentation will be performed on both density volume data and atomic number volume data. The final segmentation result may be a weighted sum of the respective segmentation results of the two types of volume data. Alternatively, each voxel may be represented by a 2D vector including the two types of volume data, so that a unified segmentation result can be obtained. In addition, the segmentation needs to achieve an inadequate segmentation effect. Preferably, the Statistical Region Merging (SRM) algorithm may be used and extended into 3D processing. SRM is a bottom-to-up merging segmentation algorithm, which is extended in the embodiment as follows: 1) join the atomic number and density into a vector, i.e., each voxel being a 2D vector of the volume data; and replace a grey difference with a module of a difference vector between two vectors; 2) replace a 2D gradient with a 3D gradient; and replacing an area of a pixel in a 2D region with a volume of a voxel. Zhang: [0080]-[0082]);
(1_3). to connect the segments together to help construct the OOI for visual identification (e.g., Several objects having similar material features and closely adjacent positions may not be divided due to the inadequate segmentation in step S73. Therefore, surface segmentation is required for refining the 3D segmentation result. In an example, Mesh Segmentation algorithm may be used, which divides a curved surface into a plurality of convex surfaces. The algorithm is a supervised algorithm, and requires a specified number of segmentation results. In practical applications, the number of segmentation results may be first calculated or obtained iteratively in a manner similar to that of modifying K-Means clustering algorithm into an unsupervised one. However, such method can hardly give good result according to the experiments. Therefore, let's set the number of segmentation results as 10. The 10 segmentation results are subjected to Mesh Merge with reference to so-called Star-Convex hypothesis. Assume that among the segmentation results, a curved surface A has a center a, and a curved surface B has a center b, A and B will be joined together if a line connecting a and b is inside the entire surface obtained at the third step (or the percentage of voxels outside the entire surface is less than certain threshold). The joining process is performed on each two of the 10 segmentation results to obtain the final segmentation result. Zhang: [0086]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhang into the combined teaching of Basu and Kuznetsov so that objects having similar material features and closely adjacent positions may not be divided due to the inadequate segmentation.

Regarding claim 2, the combined teaching of Basu, Kuznetsov and Zhang teaches the system of claim 1, wherein the computer is configured to analyze the voxels in the likelihood map by using moving average algorithms, in three dimensions (e.g., In the exemplary embodiment, an N x N x N neighborhood volume is extracted for each voxel. A principal component analysis (PCA) is then performed 408 on each neighborhood extracted 406.In one embodiment, the PCA is performed 408 by computing the covariance matrix of the neighborhood by the equation: 
E[(x-m)(x-m)’]			(1)
Basu: [0027] L.3-9.  In such an equation, "x" represents the position vector and, and "m" represents the mean. Basu: [0028] L.1-2.  As x is varying over a support image domain, the E[.] is a moving average over the image support), and computing engineered voxel neighborhood features associated with neighborhoods of the voxels in the likelihood map (e.g., In the exemplary embodiment, a first subset of voxels is identified 404 from the image data. In one embodiment, the first subset is identified 404 by sampling a predetermined ordinal number (e.g. every N.sup.th voxel, or every 7th voxel). Alternatively, the first subset can be identified 404 in any manner that facilitates imaging as described herein, including but not limited to, selecting a random subset and selecting all possible voxels.  Basu: [0026]. Once the first subset is identified 404, a neighborhood around each voxel in the first subset is extracted 406 in 3D. Basu: [0027] L.1-3).

Regarding claim 3, the combined teaching of Basu, Kuznetsov and Zhang teaches the system of claim 2, wherein the analyzing of the neighborhoods of voxels includes training a binary classification tree (BCT) to learn a neighborhood size (e.g., In the exemplary embodiment, three eigenvalues result for the extracted 406 neighborhood from the performed PCA 408. The three eigenvalues are compared to each other to determine 410 if sheet-like material is present. In one embodiment, sheet-like material is determined 410 to be present for the voxel when two eigenvalues are relatively large with respect to a third eigenvalues. Basu: [0028] L.6-9.  Voxels determined to be or not to be sheet-like material form a binary classification of the voxels for further processing) and feature thresholds that jointly minimize discrepancy between decluttered likelihood maps and a ground truth map for the MOI (e.g., In the exemplary embodiment, a determination is made as to whether or not the object is sheet-like based on the total number of sheet-like voxels. Voxels determined to be sheet-like are added together to form a sheet-like voxel grouping that is divided by the total number of voxels computed to result in a sheet-like ratio. If the ratio is above a predetermined threshold (e.g., 2/3 or 1/2) object 110 is determined 410 to include sheet-like material.  Basu: [0028] L.9-16).

Regarding claim 4, the combined teaching of Basu, Kuznetsov and Zhang teaches the system of claim 3, wherein the computer is further configured to declutter the likelihood map by evaluating the trained BCT on vectors of voxel neighborhood features of the likelihood map (e.g., Once an object is determined 410 to include sheet-like material, a thickness and/or density of the material is calculated. In the exemplary embodiment, to calculate a thickness and/or density of the material two voxel subsets are used. Similar to the steps described with the first voxel subset, a second voxel subset is identified 404 from the image data. In one embodiment, the second subset is identified 404 by sampling a predetermined ordinal number (e.g. every Nth voxel, or every 7th voxel). Alternatively, the second subset can be identified 404 in any manner that facilitates imaging as described herein, including but not limited to, selecting a random subset and selecting all possible voxels. Basu: [0029]).

Regarding claim 6, the combined teaching of Basu, Kuznetsov and Zhang teaches the system of claim 1, wherein:
the computer is configured to analyze an additional MOI, different from the MOI, and to create an additional neighborhood map therefrom (e.g., In the exemplary embodiment, the image data is a plurality of voxels that form a three-dimensional image of object 110. Each voxel represents X-ray attenuation and is related to density and effective atomic number. Specifically, each voxel has a CT number that represents an approximate density of the material within the voxel.  Basu: [0024] L.1-6.  Therefore, when the luggage carries explosives, narcotics and/or weapons, there are more than two types of voxels: Vex, Vna, and/or Vwe and there are two MOI: explosives and narcotics.  Therefore, there are two subset of voxels (from teaching of Basu: [0027]) and PCA analysis produces two neighborhoods due to the two materials: explosives and narcotics); and 
wherein the computer is configured to merge the neighborhood map (e.g., Several objects having similar material features and closely adjacent positions may not be divided due to the inadequate segmentation in step S73. Therefore, surface segmentation is required for refining the 3D segmentation result.  Zhang: [0086] L.1-4) and 
the additional neighborhood map to generate a disambiguated material map (Therefore, the two similar material features for example, explosives and narcotics are not divided and the two are merged/jointed to one material type as well as the two likelihood maps).

Regarding claim 7, the combined teaching of Basu, Kuznetsov and Zhang teaches the system of claim 6, wherein the computer is configured to extract the segments using connected component analysis (e.g., Several objects having similar material features and closely adjacent positions may not be divided due to the inadequate segmentation in step S73. Therefore, surface segmentation is required for refining the 3D segmentation result. In an example, Mesh Segmentation algorithm may be used, which divides a curved surface into a plurality of convex surfaces. The algorithm is a supervised algorithm, and requires a specified number of segmentation results. In practical applications, the number of segmentation results may be first calculated or obtained iteratively in a manner similar to that of modifying K-Means clustering algorithm into an unsupervised one. However, such method can hardly give good result according to the experiments. Therefore, let's set the number of segmentation results as 10. The 10 segmentation results are subjected to Mesh Merge with reference to so-called Star-Convex hypothesis. Assume that among the segmentation results, a curved surface A has a center a, and a curved surface B has a center b, A and B will be joined together if a line connecting a and b is inside the entire surface obtained at the third step (or the percentage of voxels outside the entire surface is less than certain threshold). The joining process is performed on each two of the 10 segmentation results to obtain the final segmentation result.  Zhang: [0086]).

Regarding claim 8, the claim is a combination of claims 1 and 3.  The claim is rejection under similar rationale as a combination of claims 1 and 3.
Kuznetsov teaches “The present invention is a multi-threat detection method and system for high-traffic areas, such as airports, other mass-transit hubs, malls, symposiums, and the like.” (Kuznetsov: Abstract L.1-3).

Regarding claims 9 and 10, the claims are similar in scope to claims 5 and 2 respectively and they are rejected under similar rationale as claims 5 and 2 respectively,

Regarding claim 11, the combined teaching of Basu, Kuznetsov and Zhang teaches the system of claim 8, wherein for each said MOI, the BCT operates to learn an optimal voxel neighborhood halfwidth and associated feature thresholds using an embedded training algorithm (e.g., In the exemplary embodiment, three eigenvalues result for the extracted 406 neighborhood from the performed PCA 408. The three eigenvalues are compared to each other to determine 410 if sheet-like material is present. In one embodiment, sheet-like material is determined 410 to be present for the voxel when two eigenvalues are relatively large with respect to a third eigenvalues. In the exemplary embodiment, a determination is made as to whether or not the object is sheet-like based on the total number of sheet-like voxels. Voxels determined to be sheet-like are added together to form a sheet-like voxel grouping that is divided by the total number of voxels computed to result in a sheet-like ratio. If the ratio is above a predetermined threshold (e.g., 2/3 or 1/2) object 110 is determined 410 to include sheet-like material. Basu: [0028] L.2-16. The values calculated by the blocks are entered into machine learning algorithms which detect a threat if a threshold value is met. The detection occurs at a distance and the alarm may be silent, such that authorities are able to address threats without the target being aware. The alarm is also able to differentiate among varying threats based on the values calculated. No shadowing problems exist, and thus several targets may be monitored simultaneously without slowing down the speed of processing.  Kuznetsov: Abstract L.9-18).

Regarding claim 12, the combined teaching of Basu, Kuznetsov and Zhang teaches the system of claim 11, wherein for each said MOI, and for a given candidate voxel neighborhood halfwidth, a table of labeled feature vectors is generated for training a binary classifier by assigning a label of "+" or "-" to each feature vector for each said MOI (e.g., To be noted, in a training set, the objects acquired in the fifth step need to be manually labeled by the inspector as one of classes “Bag,” “Piece,” “Block,” “Bottle,” “Can,” “Tube,” “Bar,” “Pack,” “Box,” and “Item.”  Zhang: [0053] L.1-4.  To label the candidate voxels between two classes, it is obvious that two symbols are used to distinguish between two.  It is a designer’s choice to use “+”, “-“ or “o”, “x” as symbols for distinction between the two classes), and 
wherein a feature vector is labeled "+" if the voxel at a center of the neighborhood has a non-zero likelihood map value and it is labelled as an OOI in the ground truth (e.g., In one embodiment, the PCA is performed 408 by computing the covariance matrix of the neighborhood by the equation: 
E[(x-m)(x-m)’]			(1)
Basu: [0027] L.6-9.  In such an equation, "x" represents the position vector and, and "m" represents the mean. In the exemplary embodiment, three eigenvalues result for the extracted 406 neighborhood from the performed PCA 408. Basu: [0028] L.1-4.  Therefore, voxels at x within defined distance, for example N from the mean position m are labeled “+” or “o”); and 
the feature vector is labeled as "-" if the voxel at the center of the neighborhood has a non-zero likelihood map value and it is not labelled as an OOI voxel in the ground truth (e.g., For voxels outside defined distance, N from the mean position m do not belong to the object of interest and are labeled “-“ or “x”).

Regarding claim 13, the combined teaching of Basu, Kuznetsov and Zhang teaches the system of claim 8, wherein a disambiguated material map ("MM") is created by, for each said voxel location (e.g., The 10 segmentation results are subjected to Mesh Merge with reference to so-called Star-Convex hypothesis. Assume that among the segmentation results, a curved surface A has a center a, and a curved surface B has a center b, A and B will be joined together if a line connecting a and b is inside the entire surface obtained at the third step (or the percentage of voxels outside the entire surface is less than certain threshold). The joining process is performed on each two of the 10 segmentation results to obtain the final segmentation result.  Zhang: [0086] L.14-23): 
computing MM(x), where "x' is the location of the voxel, of the identification of the MOI for which the neighborhood map is largest (It is obvious that the voxels in the original likelihood maps are voxels in the merged likelihood map); and 
by setting MM(x) to zero when the value of voxel at x in the neighborhood map for every said MOI is equal to zero (It is obvious that voxels not in any of the original likelihood map are not in the merged likelihood map).

Regarding claim 14, the combined teaching of Basu, Kuznetsov and Zhang teaches the system of claim 8, wherein the computer operates to connect the segments, classify the segments as "of interest" or "not of interest", and wherein segments "not of interest" are discarded (e.g., Then, the volume data is thresholded to remove disturbance of objects of no interest, such as clothes. This step may be omitted in practical applications. In this case, the amount of computation will increase, and more “objects” will be detected, leading to a degraded result. Zhang: [0077].  Therefore, “not of interest” segments are not processed further and discarded so as to reduce unnecessary computation on segments that are not of threat).

Regarding claim 15, the combined teaching of Basu, Kuznetsov and Zhang teaches the system of claim 14, wherein the segments are represented by one or more features, including but not limited to the following: 
MOI type (ID), representing an ID of material (from 1 to K) that best explains segment material composition (e.g., An image of the sheet-like material is then displayed. The image may be analyzed and/or displayed to determine whether the imaged object includes any contraband, such as explosives, narcotics, and/or weapons. Basu: [0012] L.13-16);
MOI score, representing a normalized likelihood from 0 to 1; 
a location feature, representing a centroid in x, y and z coordinates (e.g., In one embodiment, the PCA is performed 408 by computing the covariance matrix of the neighborhood by the equation: 
E[(x-m)(x-m)’]			(1)
Basu: [0027] L.6-9.  In such an equation, "x" represents the position vector and, and "m" represents the mean. In the exemplary embodiment, three eigenvalues result for the extracted 406 neighborhood from the performed PCA 408. Basu: [0028] L.1-4.  As the neighborhood is a volume (Basu: [0027] L.3-4), “x” of Basu is a three-dimensional position (x, y, z) and “m” is a mean position in three-dimension); 
an extent feature, representing a dimension in x, y, z overall; 
mass; 
thickness (e.g., A second subset of voxels is also identified such that the system can determine a thickness and/or density of the sheet-like material in the objects and image such material.  Basu: [0012] L.9-12); and 
texture, represented by standard deviation of least noisy channel values for ones of said CT image voxels in a given said segment.

Regarding claims 17 and 19, the claims are method claims of system claims 1 and 2 respectively.  The claims are similar in scope to claims 1 and 2 respectively and they are rejected under similar rationale as claims 1 and 2.
Basu teaches “The systems and methods described herein enable imaging and detection of sheet-like material in objects. Original image data of an object, such as a piece of luggage or a package, is acquired. The original image data includes a plurality of original voxels” (Basu: [0012] L.1-5).

Regarding claim 18, the combined teaching of Basu, Kuznetsov and Zhang teaches the method of claim 17, further comprising displaying the OOI on a visual display system (e.g., A second subset of voxels is also identified such that the system can determine a thickness and/or density of the sheet-like material in the objects and image such material. An image of the sheet-like material is then displayed. The image may be analyzed and/or displayed to determine whether the imaged object includes any contraband, such as explosives, narcotics, and/or weapons.  Basu: [0012] L.9-16).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu in view of Kuznetsov and Zhang as applied to claim 2 and further in view of Karimi et al. (6,813,374; IDS).

Regarding claim 5, the combined teaching of Basu, Kuznetsov and Zhang teaches the system of claim 2, wherein the engineered voxel neighborhood features include: 
a likelihood feature representing a mean of non-zero likelihood values within a voxel neighborhood (e.g., Voxels determined to be sheet-like are added together to form a sheet-like voxel grouping that is divided by the total number of voxels computed to result in a sheet-like ratio. If the ratio is above a predetermined threshold (e.g., 2/3 or 1/2) object 110 is determined 410 to include sheet-like material. Basu: [0028] L.11-16); 
a MOI fraction feature representing a fraction of neighborhood voxels that have non-zero likelihoods (e.g., In one embodiment, sheet-like material is determined 410 to be present for the voxel when two eigenvalues are relatively large with respect to a third eigenvalues. In the exemplary embodiment, a determination is made as to whether or not the object is sheet-like based on the total number of sheet-like voxels. Basu: [0028] L.6-11); 
surface area fraction feature representing a fraction of neighborhood voxels that are edge voxels (see 5_1 below); and 
a centrality feature representing a degree to which the voxel neighborhood is centered on voxels with nonzero likelihood (see 5_2 below).
While the combined teaching of Basu and Kuznetsov does not explicitly teach, Karimi teaches:
(5_1). surface area fraction feature representing a fraction of neighborhood voxels that are edge voxels (e.g., FIG. 8 shows the preferred embodiment of the process that represents Block 701 in FIG. 7. Locating the phantom comprises the steps of locating one voxel belonging to any suitcase wall, growing this voxel to find all the walls of the suitcase, and averaging the coordinates from the set of voxels representing the suitcase walls, to give center coordinates.  Karimi: c.12 L.65-67 and c.13 L.1-4. The step of finding the orientation of the phantom preferably uses a single axial slice. The axial slice is chosen based on the center coordinates, and the knowledge of the phantom. Finding the orientation comprises the steps of finding single-pixel edges to represent walls of the suitcase in the slice, characterizing the edges by a set of best fit straight lines, and finding the intersections of the straight lines to find the corners.  Karimi: c.13 L.5-12.  Further processing of sheet-like voxels to obtain the edge of the object); and 
(5_2). a centrality feature representing a degree to which the voxel neighborhood is centered on voxels with nonzero likelihood (e.g., In FIG. 8, Block 801 represents finding any one wall of the suitcase. This is accomplished by choosing the axial slice number equal to half the number of slices in the 3-D image, and searching each row from first to last column until a pixel with a CT number value greater than a predetermined minimum threshold thresh is found. This voxel is assumed to lie in the suitcase side, and is referred to herein as a "seed" voxel.  Karimi: c.13 L.13-20. Block 802 of FIG. 8 represents identifying all voxels in the image that belong to the suitcase. This is accompanied by face-adjacent region growing, for which the algorithm is given below. Any type of connected-components labeling (CCL) algorithms can be used to do this task. Karimi: c.13 L.21-25. The following are the steps for region growing in an image defined as C(i,j,k), were i,j, and k are voxel indices. … Karimi: c.13 L.26-40. The coordinates of all nonzero voxels in Ccopy(i,j,k) are averaged as follows. Karimi: c.13 L.41-42.

    PNG
    media_image1.png
    127
    469
    media_image1.png
    Greyscale

where in, jn and kn represent the x, y, and z coordinates of the nth voxel in Ccopy(i,j,k) respectively, and Nc represents the number of nonzero voxels in Ccopy(i,j,k). Karimi: c.13 L.52-54. The averaged coordinates i, j, and k are the coordinates used to represent the center of the IQP.  Karimi: c.13 L.55-56.  Therefore, object is obtained from region growing of the sheet-like voxels);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Karimi into the combined teaching of Basu, Kuznetsov and Zhang so that edge and object surface are obtained from edge and region growing.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu in view of Kuznetsov and Zhang as applied to claim 15 and further in view of Zimdars et al. (2007/0235658; IDS).

Regarding claim 16, the combined teaching of Basu, Kuznetsov and Zhang teaches the system of claim 15, wherein the location and extent features are utilized for object localization and performance characterization against the ground truth (e.g., In one embodiment, the PCA is performed 408 by computing the covariance matrix of the neighborhood by the equation: 
E[(x-m)(x-m)’]			(1)
Basu: [0027] L.6-9.  In such an equation, "x" represents the position vector and, and "m" represents the mean. In the exemplary embodiment, three eigenvalues result for the extracted 406 neighborhood from the performed PCA 408. Basu: [0028] L.1-4.  The size of the object of interest depends on the covariance value (standard deviation) and the mass is obtained from multiplying density with size.  The density is obtained from “A second subset of voxels is also identified such that the system can determine a thickness and/or density of the sheet-like material in the objects and image such material.” Basu: [0012] L.9-12); and 
wherein the mass, the thickness and the texture are utilized for discrimination purposes to classify a specific one or more of the segments as being of interest or not of interest (e.g., A second subset of voxels is also identified such that the system can determine a thickness and/or density of the sheet-like material in the objects and image such material.  Basu: [0012] L.9-12.  An image of the sheet-like material is then displayed. The image may be analyzed and/or displayed to determine whether the imaged object includes any contraband, such as explosives, narcotics, and/or weapons. Basu: [0012] L.12-16.  It is obvious that the thickness and/or density are determined for sheet-like materials that include any contraband such as explosives, narcotics and/or weapons. See 16_1 below).
While the combined teaching of Basu, Kuznetsov and Zhang does not explicitly teach, Zimdars teaches:
(16_1). the thickness and the texture are utilized for discrimination purposes to classify a specific one or more of the segments as being of interest or not of interest (e.g., Embodiments of the system may include one or more of the following advantages. The system is capable of analyzing material texture, its frequency-dependent refractive index (dielectric constant), frequency-dependent absorption, birefringence, shape, and volume of an article. Zimdars: [0007] L.1-5.  The system 10 uses terahertz imaging to reveal concealed explosives; metallic and non-metallic weapons (such as ceramic, plastic or composite guns and knives); flammables; biological agents; chemical weapons and other threats hidden in luggage. Zimdars: [0033] L.4-8.  Therefore, materials are analyzed of their textures to reveal concealed explosives, weapons, … and other threats hidden in luggage);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zimdars into the combined teaching of Basu, Kuznetsov and Zhang so that hidden materials can be detected with terahertz radiation.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu in view of Kuznetsov and Zhang as applied to claim 1 and further in view of Zhao et al. (CN1321884 A; Published on 11/14/2001).

Regarding claim 20, the claim is a system claim similar in scope to claim 1.  The claim is rejected under similar rationale as claim 1.
The combined teaching of Basu, Kuznetsov and Zhang does not explicitly teach, Zhao teaches additional features: 
(20_1). the workpiece article to identify (the segments  indicate) at least one of a void or a crack in the workpiece (e.g., The invention claims a method for detecting fault of large-scale work piece defect real-time reconstruction inspection method, firstly obtaining the perspective image of the measured work piece, then the perspective image and the perspective image comparison standard of workpiece.  The detection to analyze the possible existing region and then obtaining the fault to be detected of the detected workpiece projection data.  The appointed area of the projection data reconstruction, the display image of the designated area, then scanning projection data according to the CT tomography to be tested measured work-piece for processing multi-resolution reconstruction inspection to check defect of the detected workpiece measuring fault.  The invention can shorten the reconstruction and inspection time, which is good for fast location of the defect.  Zhao: Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao into the combined teaching of Basu, Kuznetsov and Zhang defect can be located efficiently to shorten the reconstruction and inspection time.

Response to Arguments
Applicant’s arguments filed on March 8, 2022 have been fully considered but they are not persuasive.
R1.	The applicant argued on p. 10 para. 2 lines 2-16 that “Basu differs fundamentally from the subject invention defined in claims 1, 8 and 17 in that Basu is attempting to piece together voxels to identify a "sheet-like" object. This is described in paragraphs 0027 and 0028 of Basu where it is explained how a neighborhood of NxNxN volume is extracted for a collection of voxels, and then a "principal component analysis" (PCA) is performed to identify those voxels using the position values, and also eigenvalues, to determine if an object that is representative of sheet-like material is present. Thus, Basu is not concerned whatsoever with the type of material that each voxel is made of, and grouping voxels of the same MOI together. This is fundamentally different from the present invention which focuses on identifying voxels from each 2D image slice that are of a common MOI, and then grouping these into one or more likelihood maps. The claimed system and method looks at voxel neighborhood features in likelihood images (as opposed to CT images), and these neighborhood features are not based on principal components. Furthermore, with the present system and method, one goal is to train classifiers on these features to assign voxels to objects that contain explosives, independent of object geometry.”.
The examiner disagreed respectfully.  The reference of Basu is teaching contraband detection systems utilizing CT technology to produce CT images and detect contraband in objects such as luggage, packages, etc. (Basu: [0003] L.1-4).  Therefore, Basu teaches detection of type of material like explosives, narcotics etc.  Basu teaches that a first subset of voxels is identified from the image data of an object 110 (Basu: [0026] L.1-2 and [0025] L.1-2). The method of determining the neighboring voxels form a sheet-like material object is simply determining neighboring voxels form an object in a sheet-like material. This determination of neighboring voxels form a sheet-like object with the first subset of voxels are the voxels that are in the likelihood map as the first subset of voxels to form a sheet-like object.  The PCA analysis is a method of the determination (analyzing or selecting) voxels is sheet-like material.
Therefore, the detection of sheet-like material is simply determining voxels in a likelihood map of a sheet-like geometry.  The group of voxels of the sheet-like material is identified as the material according to the voxel value as “the voxel value represents X-ray attenuation and is related to density and effective atomic number. Specifically, each voxel has a CT number that represents an approximate density of the material within the voxel.“ (Basu: [0034] L.3-6) and hence the type of material is determined.
R2.	The applicant argued on p. 10 para. 3 and p. 11 para. 1 that “Thus, the problem that the present invention is addressing is different than the Basu problem, and the claimed approach of the pending claims is totally different than the Basu approach. The differences explained above are important because for threat detection, specific objects of interest (e.g., explosives) do not come in one shape or configuration, but may vary widely in shape and/or 3D configuration. The ability to identify voxels having the same MOI, and to segment neighborhoods of such voxels having the same MOI together, and then to connect the segments is of paramount importance in identifying objects constructed of specific types of MOls which may represent threat objects, and where the shape and/or configuration of the threat object may vary significantly.”
The examiner disagreed respectfully.  As discussed in R1 above, Basu teaches a contraband detection system detecting explosives, narcotics and/or weapons.  The detection of sheet-like material corresponds to determining (using PCA analysis) the likelihood map of voxels that form the sheet-like contraband materials.
R3.	The applicant argued on p. 11 para. 3 that “The Examiner should also appreciate that Kuznetsov employs microwave or radiation detection and facial recognition to scan people. Quite differently, the presently claimed system and method employs x-ray CT to scan checked or carry-on baggage, where one in most instances is not able to see the items the carry-on baggage. Thus, the field of the invention, and the type of problem Kuznetsov is addressing, are thus totally different than the field of the patent application and the type of challenge the present invention is addressing. It is respectfully submitted that Kuznetsov should not even be considered as relevant prior art to the presently claimed invention.”
The examiner disagreed respectfully.  Kuznetsov teaches that “a multi-threat detection method and system for high-traffic areas, such as airports, other mass-transit hubs, malls, symposiums, and the like. The detection methodology comprises a set of detection blocks, each performing different functions, and taking the information resulting from each block and entering it into one or more detection algorithms. The blocks comprise microwave detectors, co-polarization versus cross-polarization processors, magnetometers, and cameras (optional). The values calculated by the blocks are entered into machine learning algorithms which detect a threat if a threshold value is met.” (Kuznetsov: Abstract L.1-11). Kuznetsov further teaches that “The Principal Component Analysis (PCA) algorithm used for pre-processing, as exemplified in FIG. 14B allows for differentiation of, e.g., row data which partly overlap, as exemplified in FIG. 14A. After the PCA processing, an appropriate classification algorithm can be used, such as, e.g., support vector machines or one of the following: Bayes classifier, neural networks, gradient boosted trees, K-nearest values, etc.” (Kuznetsov: [0028] L.21-28).
Thus, Kuznetsov teaches that neural network is applied to differentiate data for three different cases.  Similarly, neural network can be applied to classify voxels to be the sheet-like material after the PCA analysis is performed on the subsets of voxels.
Therefore, classification of voxels (in Basu) is efficiently performed with machine learning algorithm and neural network.
R4.	The applicant argued on p. 12 para. 2 lines 13-16 that “The present claimed system and method instead classifies voxels based on features of voxel neighborhoods in likelihood images for contraband (e.g., specific explosives), where likelihood images are pre-processed versions of CT images designed to highlight specific types of explosives.”
The examiner disagreed respectfully.  Given the sheet-like material (likelihood map) of Basu, Zhang teaches the algorithm of segmenting (Zhang: [0086]) the voxels with similar material features and closely adjacent position into different regions (or objects) of material.  Therefore, Zhang teaches segmenting the voxels within the sheet-like material (likelihood map) into segments.
For details, please see the rejections to the claims above.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Boardman (9,495,764) teaches that “Techniques are described for analyzing images acquired via mobile devices in various ways, including to estimate measurements for one or more attributes of one or more objects in the images and/or to perform automated verification of such attribute measurements. For example, the described techniques may be used to measure the volume of a stockpile of material or other large object, based on images acquired via a mobile device that is moved around some or all of the object. The calculation of object volume and/or other determined object information may include generating and manipulating one or more computer models of the object from selected images. In addition, further automated verification activities may be performed for such computer model(s) and resulting object attribute measurements, such as based on analyzing one or more types of information that reflect accuracy and/or completeness of the computer model(s).” (Boardman: Abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611